IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-63,552-01


LEONARD LEON NANCE, Relator

v.


THE 210TH DISTRICT COURT, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
FROM EL PASO COUNTY



 Per curiam.

 
O R D E R

 
 This is an original application for a writ of mandamus.  Relator contends that he filed an
application for a writ of habeas corpus in the 210th Judicial District Court of El Paso County, Texas,
on February 24, 2005.  He further states that the district court entered an order designating issues on
March 9, 2005.  He requests an order that the writ application be forwarded to this Court pursuant to
the provisions of Article 11.07, Section 3, of the Texas Code of Criminal Procedure. 
	This Court believes that additional information is required before a decision can be reached
on the motion for leave to file the instant action.  Therefore, the Respondent, the 210th Judicial
District Court of El Paso County, is ordered to file with this Court, within thirty days, the record on
such habeas corpus application or a response providing a reason why Relator's application for a writ
of habeas corpus has not yet been forwarded to this Court. McCree v. Hampton, 824 S.W.2d 578
(Tex. Crim. App. 1992).  This application for writ of mandamus is held in abeyance pending
compliance with this order.

DELIVERED: FEBRUARY 15, 2006

DO NOT PUBLISH